DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (Cremer) (US 2017/0180794 A1) (of record) in view of McMillan (US 2014/0150001 A1).
	As to claim 1, Cremer discloses a method for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device (see Fig. 1-3), the method comprising:
identifying an upcoming content modification opportunity on an identified channel (identifying replacement content based upon the current identified program; paragraph 22, 35, 60, 84-87), wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device (identifying that the query fingerprint matches the reference fingerprint for a video/channel; Fig. 2, paragraph 39-60, 81-84), wherein the first reference fingerprint data was generated before the query fingerprint data was generated (query fingerprint is compared to previously existing database index of stored references; paragraph 22, 34, 48-50, 55); and
responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing at least some of a remaining portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94), they fail to specifically disclose wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system.
In an analogous art, McMillan discloses a content distribution system (Fig. 1) where reference fingerprints are generated and transmitted to the user device (reference signature package downloaded to user terminal; paragraph 20, 66, 70) before the content represented by the reference fingerprint data is being channeled through any portion of the content distribution system (receiving a package of reference fingerprints for a future monitoring interval, wherein the full monitoring interval may be an entire day or week; paragraph 20-21, 35, 48, 70) which will ensure the user device will fully receive the future signatures in a timely manner (paragraph 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremer’s system to include wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system, as taught in combination with McMillan, for the typical benefit of enabling the content provider to generate and transmit the fingerprints before the content is broadcast and avoid introducing a potential delay by generating the reference fingerprints during the broadcast.

As to claim 8, Cremer discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device (paragraph 39), the set of operations comprising:
identifying an upcoming content modification opportunity on an identified channel (identifying replacement content based upon the current identified program; paragraph 22, 35, 60, 84-87), wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device (identifying that the query fingerprint matches the reference fingerprint for a video/channel; Fig. 2, paragraph 39-60, 81-84), wherein the first reference fingerprint data was generated before the query fingerprint data was generated (query fingerprint is compared to previously existing database index of stored references; paragraph 22, 34, 48-50, 55); and
responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing at least some of a remaining portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94),
they fail to specifically disclose wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system.
In an analogous art, McMillan discloses a content distribution system (Fig. 1) where reference fingerprints are generated and transmitted to the user device (reference signature package downloaded to user terminal; paragraph 20, 66, 70) before the content represented by the reference fingerprint data is being channeled through any portion of the content distribution system (receiving a package of reference fingerprints for a future monitoring interval, wherein the full monitoring interval may be an entire day or week; paragraph 20-21, 35, 48, 70) which will ensure the user device will fully receive the future signatures in a timely manner (paragraph 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremer’s system to include wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system, as taught in combination with McMillan, for the typical benefit of enabling the content provider to generate and transmit the fingerprints before the content is broadcast and avoid introducing a potential delay by generating the reference fingerprints during the broadcast.

As to claim 15, Cremer disclose a computing system for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the computing system comprising:
a processor (paragraph 39); and
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations (paragraph 39) comprising:
identifying an upcoming content modification opportunity on an identified channel (identifying replacement content based upon the current identified program; paragraph 22, 35, 60, 84-87), wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device (identifying that the query fingerprint matches the reference fingerprint for a video/channel; Fig. 2, paragraph 39-60, 81-84), wherein the first reference fingerprint data was generated before the query fingerprint data was generated (query fingerprint is compared to previously existing database index of stored references; paragraph 22, 34, 48-50, 55); and
responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing at least some of a remaining portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94),
they fail to specifically disclose wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system.
In an analogous art, McMillan discloses a content distribution system (Fig. 1) where reference fingerprints are generated and transmitted to the user device (reference signature package downloaded to user terminal; paragraph 20, 66, 70) before the content represented by the reference fingerprint data is being channeled through any portion of the content distribution system (receiving a package of reference fingerprints for a future monitoring interval, wherein the full monitoring interval may be an entire day or week; paragraph 20-21, 35, 48, 70) which will ensure the user device will fully receive the future signatures in a timely manner (paragraph 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremer’s system to include wherein the transmitting the second reference fingerprint data to the content presentation device comprises transmitting the second reference fingerprint data to the content presentation device before the content represented by the second reference fingerprint data is being channeled through any portion of the content distribution system, as taught in combination with McMillan, for the typical benefit of enabling the content provider to generate and transmit the fingerprints before the content is broadcast and avoid introducing a potential delay by generating the reference fingerprints during the broadcast.

As to claims 2, 9, 16, Cremer and McMillan disclose wherein the second reference fingerprint data represents the entire remaining portion of the modifiable content-segment (see Cremer at paragraph 22, 35, 92-94).

As to claims 3, 10, 17, Cremer and McMillan disclose wherein the transmitting the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation (see Cremer at Fig. 8-9, paragraph 22, 35, 91-94).

As to claims 5, 12, 19, Cremer and McMillan disclose responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the second reference fingerprint data to the content-presentation device comprises transmitting the second reference fingerprint data to the identified content-presentation device (communications regarding replacement data and layout based upon stb identifier; see Cremer at paragraph 65, 79, 84-85, 91-94).

As to claims 6, 13, 20, Cremer and McMillan disclose wherein the query fingerprint data is first query fingerprint data, and wherein the content-presentation device is configured to perform a set of acts comprising:
receiving the transmitted second reference fingerprint data (expected fingerprints; see Cremer at paragraph 94);
detecting a match between at least a portion of the received second reference fingerprint data and at least a portion of second query fingerprint data representing content received by the content-presentation device (continuing generation of query fingerprints to compare to the expected fingerprints; see Cremer at paragraph 94); and
responsive to detecting the match, continuing to perform the content-modification operation (see Cremer at paragraph 94).

As to claims 7, 14, Cremer and McMillan disclose wherein the content-modification operation is a content replacement operation (replacing a portion or all of the video display; see Cremer at paragraph 22-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424